FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                   March 1, 2016
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT


 UNITED STATES OF AMERICA,

              Plaintiff-Appellee,

 v.                                                      No. 14-8005
                                              (D.C. No. 2:13-CR-00099-NDF-1)
 JUSTIN J. SADLER,                                        (D. Wyo.)

              Defendant-Appellant.



                           ORDER AND JUDGMENT *


Before HARTZ, HOLMES, and PHILLIPS, Circuit Judges.


      After he was convicted of being a felon in possession of a firearm in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), Defendant-Appellant Justin

Sadler was sentenced to a term of 120 months’ imprisonment. He contends that

his sentencing range—determined pursuant to the United States Sentencing

Guidelines (“U.S.S.G.” or “Guidelines”)—is both procedurally and substantively

      *
              Having examined the briefs and appellate record, this panel has
decided unanimously to grant the parties’ request for a decision on the briefs
without oral argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case
is therefore ordered submitted without oral argument.

      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Federal Rule of Appellate
Procedure 32.1 and Tenth Circuit Rule 32.1.
unreasonable. Exercising jurisdiction under 18 U.S.C. § 3742(a) and 28

U.S.C. § 1291, we reject these challenges and affirm the judgment of the district

court.

                                            I

         The events giving rise to the prosecution in this case transpired during the

late hours of February 1, 2013, and the early hours of February 2, 2013. That

night, Alicia Klein began receiving text messages from Mr. Sadler—her former

boyfriend—who wanted her to “hang out with him” and threatened to “come there

and beat . . . up” her social companions when she declined. R., Vol. 4, at 76

(Trial Tr., dated Dec. 9, 2013). Later in the evening, Mr. Sadler sent more text

messages asking Ms. Klein to pick him up from his boss’s home because he was

too inebriated to drive. Ms. Klein agreed.

         When Ms. Klein arrived at the pre-arranged location, she found Mr. Sadler

getting into a physical altercation with his father, Craig Sadler (“Craig”). Once

the men stopped fighting, Ms. Klein, following Craig, drove Mr. Sadler to Craig’s

residence. Mr. Sadler “wanted to fight and argue” with Ms. Klein during the car

ride; she asked him to be quiet. Id. at 79.

         After reaching Craig’s home, Ms. Klein went inside to assist Craig with his

blood-pressure medication and then agreed to stay and talk to Mr. Sadler. She

and Mr. Sadler went into Mr. Sadler’s bedroom, but she decided to leave once it

became obvious that Mr. Sadler “wanted to talk about [her] being with one of

                                            2
[her] ex-boyfriends, [which] always led to a fight.” Id. at 80. Her attempted

departure prompted Mr. Sadler to throw her “across the bed into the wall.” Id.

Ms. Klein then endeavored to get up, collect her car keys and phone from the

kitchen, and leave. At that point, Mr. Sadler ran to the kitchen and opened a

door. He threw Ms. Klein’s keys and phone out of the door and “threw [Ms.

Klein] outside down the stairs,” ripping her shirt in the process. Id.

      Finding herself locked outside the residence, shoeless and shirtless in

extremely cold weather, Ms. Klein pounded on the door and begged to be let

inside. Eventually either Mr. Sadler or Craig unlocked the door, and she went

back into the home and saw Mr. Sadler standing near a handgun that was on a

television stand. She had not noticed a gun in the house before Mr. Sadler threw

her outside—or, for that matter, during any prior visit to that residence.

      Shortly after Ms. Klein re-entered the home, Mr. Sadler picked up the gun

and said, “[T]his is a hostage situation and nobody is going anywhere.” Id. at 82.

He then repeatedly tapped the gun against the back of Ms. Klein’s head and her

temple. Ms. Klein tried to defend herself by hitting Mr. Sadler in the face three

times, which only served to make him angrier. Concerned that “somebody [had]

called the cops,” Mr. Sadler began “pacing back and forth” with the gun. Id. at

83. Eventually, Ms. Klein coaxed Mr. Sadler to lie down in his bedroom with

her—although he held onto the gun—and they both fell asleep.




                                          3
      When Ms. Klein awoke the next morning, the gun was “lean[ing] up against

the window sill” of Mr. Sadler’s bedroom. Id. at 85. Craig took possession of the

gun, and Ms. Klein retrieved her phone. Because Ms. Klein could not find her car

keys, she waited “about [forty-five] minutes to an hour” for a friend to come and

pick her up. Id. at 87. She told her friend that “something really bad [had]

happened” when she requested a ride home. Id. Within approximately one hour,

she received a text message from Mr. Sadler that said, “Last night was

regrettable. I hate it all. I probably should have shot myself.” Id. at 88.

      A federal grand jury of the United States District Court for the District of

Wyoming returned a one-count indictment against Mr. Sadler on May 23, 2013,

charging him with being a felon in possession of a firearm in violation of 18

U.S.C. §§ 922(g)(1) and 924(a)(2). Although he originally agreed to plead guilty

to the charges, Mr. Sadler exercised his right to a jury trial that took place on

December 9 and 10, 2013. The jury found him guilty as charged.

      Using the 2012 version of the Guidelines, the United States Probation

Office prepared a presentence investigation report (“PSR”). The PSR observed

that Mr. Sadler had a prior felony conviction and determined the appropriate base

offense level with reference to U.S.S.G. § 2K2.1 (the guideline for felon-in-

possession offenses). Because it concluded that Mr. Sadler possessed the

prohibited gun in connection with the commission of another felony

offense—specifically, “[k]idnapping which resulted in the victim being sexually

                                          4
assaulted [1] while the defendant possessed a firearm,” R., Vol. 2, ¶ 53, at 46

(Revised Presentence Investigation Report, filed Dec. 11, 2013)—the PSR cross-

referenced U.S.S.G. § 2X1.1 in its computations. See U.S.S.G. § 2K2.1(c)(1)(A).

That guideline (i.e., § 2X1.1) directed the use of “[t]he base offense level from

the guideline for the substantive offense, plus any adjustments from such

guideline for any intended offense conduct that can be established with reasonable

certainty.” Id. § 2X1.1(a). Further reference to the guideline for the substantive

offense of kidnapping 2 yielded a base offense level of thirty-two. See id.

§ 2A4.1(a) (kidnapping guideline).

      The PSR then recommended a two-level sentencing increase, pursuant to

U.S.S.G. § 2A4.1(b)(3), based upon its finding that Mr. Sadler possessed a

“dangerous weapon” that he used to confine Ms. Klein unlawfully in Craig’s

residence when she attempted to leave. PSR, ¶ 13, at 37. It also prescribed a six-

level increase, as set forth in U.S.S.G. § 2A4.1(b)(5), because it found that Mr.

Sadler sexually exploited Ms. Klein “while [he] was preventing her from leaving

the residence.” PSR, ¶ 14, at 37. Referencing Mr. Sadler’s adjusted offense level

of 40 and his criminal history category of IV, the PSR computed an advisory

      1
              Although the district court prohibited all of the witnesses at Mr.
Sadler’s trial from discussing allegations of sexual assault, the court permitted
testimony of this nature during the sentencing hearing.
      2
             The PSR also indicated that Mr. Sadler had been charged in state
court with “several counts relating to th[e] federal [i]ndictment,” PSR, ¶ 29, at 41,
and that one of those charges was kidnapping in violation of Wyoming law.

                                          5
Guidelines range of 360 months to life imprisonment. However, it ultimately

recommended a term of imprisonment of 120 months (i.e., ten years)—the

statutorily authorized maximum sentence for Mr. Sadler’s offense of conviction. 3

See U.S.S.G. § 5G1.1(a) (“Where the statutorily authorized maximum sentence is

less than the minimum of the applicable guideline range, the statutorily

authorized maximum sentence shall be the guideline sentence.”).

       In a filed response to the PSR, Mr. Sadler disputed the cross-reference to

the kidnapping guideline to establish his base offense level and objected to the

imposition of the two above-noted sentencing enhancements. He renewed these

objections at sentencing. Notably, he insisted that “the facts d[id] not fit the

cross-referenc[e]” to kidnapping, R., Vol. 4, at 332 (Tr. Sent’g Hr’g, dated Jan. 6,

2014)—an offense which requires some degree of involuntary detention of

another individual under the relevant federal and Wyoming statutes. 4 Mr. Sadler

       3
             See 18 U.S.C. § 924(a)(2) (providing that individuals convicted of
violating 18 U.S.C. § 922(g) “shall be . . . imprisoned not more than 10 years”).
       4
                The federal kidnapping statute prohibits “unlawfully seiz[ing or]
confin[ing]” another “and hold[ing that person] for . . . reward.” 18 U.S.C.
§ 1201(a). “Our cases have interpreted this statute to require, inter alia, that the
victim be (1) held against his or her will (2) for some benefit to the captor.”
United States v. Gabaldon, 389 F.3d 1090, 1094 (10th Cir. 2004); see United
States v. Toledo, 985 F.2d 1462, 1467 (10th Cir. 1993) (“[T]he involuntariness of
the seizure and detention . . . is the very essence of the crime of kidnapping.”
(omission in original) (emphasis omitted) (quoting Chatwin v. United States, 326
U.S. 455, 464 (1946))). Similarly, Wyoming defines kidnapping, in relevant part,
as the “unlawful[] confine[ment of] another person, with the intent
to . . . [f]acilitate the commission of a felony; or . . . [i]nflict bodily injury on or
                                                                             (continued...)

                                            6
claimed that the kidnapping cross-reference lacked an adequate factual basis

because Ms. Klein eventually left Craig’s home voluntarily and did so without

reporting the incident to law enforcement. Additionally, he argued that it would

be “disturbing and unfair” for the court to impose a sentence “based on mostly

hearsay-type evidence” concerning kidnapping. R., Vol. 4, at 333.

      The evidence to which Mr. Sadler apparently objected on hearsay grounds

was sentencing-hearing testimony given by Corporal Paul Pownall, an

investigator with the Campbell County, Wyoming, Sheriff’s Office. Corporal

Pownall, who had testified at Mr. Sadler’s trial, appeared at the sentencing to


      4
        (...continued)
to terrorize the victim or another.” Wyo. Stat. Ann. § 6-2-201(a). Such
“confinement is unlawful if it is accomplished . . . [b]y force.” Id. § 6-2-
201(b)(i).

       Both statutes patently implicate the conduct the government sought to
prove concerning Mr. Sadler—viz., that, in the course of illegally possessing a
firearm, he unlawfully held Ms. Klein against her will for the purpose, at least in
part, of committing a sexual assault on her (i.e, the illicit benefit). The
Guidelines make clear that the cross-reference applies when “the defendant used
or possessed any firearm . . . in connection with the commission . . . of another
offense,” U.S.S.G. § 2K2.1(c)(1) (emphasis added)—without regard to the
statutory source of that other offense. For our purposes, therefore, the relevant
considerations are: (1) that Mr. Sadler was adjudicated guilty of being a felon in
possession, and (2) that he was sentenced according to a guideline generally
implicating kidnapping as the underlying substantive offense. We do not purport
to decide whether Mr. Sadler could actually have been convicted of kidnapping
beyond a reasonable doubt under federal or Wyoming law because “§ 2X1.1,
when cross-referenced by § 2K2.1(c), does not require a conviction before a
district court may use the guideline provision applicable to the conduct
underlying the firearm offense.” United States v. O’Flanagan, 339 F.3d 1229,
1234 (10th Cir. 2003).

                                          7
discuss the fruits of his February 25, 2013, interview with Ms. Klein. He stated

that Ms. Klein had conveyed that “Justin Sadler tried to have sex with her,” and

that she had indicated that her response was: “Justin, no. I don’t want to have sex

with you. You disgust me.” R., Vol. 4, at 317. According to Corporal Pownall,

Ms. Klein then told him the specifics of Mr. Sadler’s rejoinder—“You wouldn’t

say no to somebody who had a gun”—and admitted that she did have sex with Mr.

Sadler that night because she “felt coerced into” doing so. Id. at 317–18.

      Mr. Sadler personally made an unsworn statement at the sentencing hearing

wherein, inter alia, he denied committing the alleged sexual assault and suggested

that he had been denied the opportunity to confront his accusers “to refute the[ ]

kidnapping charges.” Id. at 348. However, the district court ultimately rejected

Mr. Sadler’s various objections, accepted the PSR’s findings, and imposed the

statutorily authorized maximum sentence of 120 months. Mr. Sadler has timely

appealed.

                                         II

      Turning to Mr. Sadler’s challenges to the sentence he received, “[w]e

review sentences for reasonableness under a deferential abuse of discretion

standard.” United States v. Haley, 529 F.3d 1308, 1311 (10th Cir. 2008); see

United States v. Smart, 518 F.3d 800, 803 (10th Cir. 2008) (noting that “[s]ince

the Supreme Court’s decision in [United States v. Booker, 543 U.S. 220 (2005)],

which relegated the Sentencing Guidelines to an advisory status, district courts

                                          8
have been free to apply any sentence that is ‘reasonable’ under the sentencing

factors listed at 18 U.S.C. § 3553(a)”). Our assessment of reasonableness

“includes both procedural reasonableness, which encompasses the manner in

which a sentence was calculated, and substantive reasonableness, which concerns

the length of the sentence.” United States v. Caiba-Antele, 705 F.3d 1162, 1165

(10th Cir. 2012); accord United States v. Scott, 529 F.3d 1290, 1299–1300 (10th

Cir. 2008).

      On appeal, Mr. Sadler disputes the procedural and substantive

reasonableness of his 120-month sentence. We address his arguments in turn.

                                          A

      “A sentence is procedurally unreasonable if the district court incorrectly

calculates or fails to calculate the Guidelines sentence, treats the Guidelines as

mandatory, fails to consider the § 3553(a) factors, relies on clearly erroneous

facts, or inadequately explains the sentence.” Haley, 529 F.3d at 1311; accord

United States v. Zapata, 546 F.3d 1179, 1192 (10th Cir. 2008). In our assessment

of procedural reasonableness, we ask whether the district court “set forth enough

to satisfy the appellate court that [it] has considered the parties’ arguments and

has a reasoned basis for exercising [its] own legal decisionmaking authority.”

United States v. Lente, 759 F.3d 1149, 1156 (10th Cir. 2014) (alterations in

original) (quoting Rita v. United States, 551 U.S. 338, 356 (2007)). Ultimately,

because a procedural error “amounts to an abuse of discretion . . . , ‘we review a

                                          9
district court’s legal interpretation of the Guidelines de novo and its factual

findings for clear error.’” United States v. Cook, 550 F.3d 1292, 1295 (10th Cir.

2008) (citation omitted) (quoting United States v. Smith, 534 F.3d 1211, 1226

(10th Cir. 2008)).

      Mr. Sadler contends that the district court committed procedural error when

it cross-referenced from U.S.S.G. § 2K2.1, the felon-in-possession guideline, to

U.S.S.G. § 2A4.1, the kidnapping guideline. He advances three strands of

reasoning to support his view that his sentence is procedurally

unreasonable—namely, he argues that (1) facts supporting a cross-reference must

be proven beyond a reasonable doubt; (2) various decisions of the Supreme Court

demonstrate that the district court erred when it cross-referenced to the

kidnapping guideline; and (3) the district court committed procedural error by

violating his Sixth Amendment Confrontation Clause rights during the sentencing

hearing. For the reasons that follow, we conclude that binding precedent easily

forecloses each of Mr. Sadler’s theories and underscores the procedural

reasonableness of his sentence.

                                           1

      In his first challenge to the procedural reasonableness of his sentence, Mr.

Sadler avers generally that the cross-referencing mechanism “should not [have]

be[en] used” unless facts supporting utilization of the kidnapping guideline were

“proved beyond a reasonable doubt.” Aplt. Opening Br. at 17. However, Mr.

                                          10
Sadler’s argument is predicated on a fundamental misunderstanding of the law of

criminal sentencing. Accordingly, we decline to accept it.

                                          a

      Section 2K2.1 of the Guidelines, which governs unlawful possession of a

firearm, directs a sentencing court as follows: “If the defendant used or possessed

any firearm or ammunition in connection with the commission or attempted

commission of another offense, . . . apply . . . § 2X1.1 (Attempt, Solicitation, or

Conspiracy) in respect to that other offense, if the resulting offense level is

greater than that determined above.” U.S.S.G. § 2K2.1(c)(1)(A). Application

note 14 to § 2K2.1 defines “another offense,” for purposes of subsection (c)(1), as

“any federal, state, or local offense, other than the explosive or firearms

possession or trafficking offense, regardless of whether a criminal charge was

brought, or a conviction obtained.” Id. § 2K2.1 cmt. n.14(C). With the foregoing

in mind, turning to § 2X1.1, a court must utilize “[t]he base offense level from the

guideline for the substantive offense, plus any adjustments from such guideline

for any intended offense conduct that can be established with reasonable

certainty.” Id. § 2X1.1(a).

      This cross-referencing mechanism “permit[s] the sentencing court’s

consideration of other offense conduct even though [the] defendant was only

convicted of being a felon in possession of a firearm . . . .” United States v.

O’Flanagan, 339 F.3d 1229, 1232 (10th Cir. 2003); see United States v. Willis,

                                          11
925 F.2d 359, 361 (10th Cir. 1991) (“[T]he cross reference to § 2X1.1 requires

that when a defendant uses an illegal firearm to commit other offense conduct that

he be sentenced according to such other offense conduct even though his

conviction is only for the unlawful possession of firearms.”). It preserves the

sentencing court’s considerable discretion; “‘a perfect match is not required’

between the defendant’s conduct and the . . . guideline selected as the most

analogous” in terms of the substantive offense. United States v. Cherry, 572 F.3d
829, 831 (10th Cir. 2009) (quoting United States v. Fortier, 180 F.3d 1217, 1229

(10th Cir. 1999)).

      Critically, as a matter of well-settled law, “§ 2X1.1, when cross-referenced

by § 2K2.1(c), does not require a conviction before a district court may use the

guideline provision applicable to the conduct underlying the firearm offense.”

O’Flanagan, 339 F.3d at 1234 (emphasis added); see Willis, 925 F.2d at 360;

accord United States v. Earls, 704 F.3d 466, 474 (7th Cir. 2012); United States v.

Drew, 200 F.3d 871, 877–79 (D.C. Cir. 2000); United States v. Branch, 91 F.3d
699, 742–43 (5th Cir. 1996); United States v. Fleming, 8 F.3d 1264, 1266–67 (8th

Cir. 1993). Our interpretation and application of this guideline “is confirmed by

an analysis of the express intent of the Sentencing Commission, the uniformity of

persuasive authorities, the purpose of the Sentencing Guidelines, and the context

in which § 2X1.1 is used.” O’Flanagan, 339 F.3d at 1234–35. In that regard, the

Guidelines instruct that a defendant’s base offense level “shall be determined on

                                         12
the basis of . . . all acts and omissions committed.” U.S.S.G. § 1B1.3(a)(1)(A)

(emphases added); see United States v. Dewberry, 790 F.3d 1022, 1034 (10th Cir.

2015) (“The Guidelines authorize a sentencing court to consider ‘relevant

conduct’ in determining a defendant’s base offense level.”). Commentary by the

Sentencing Commission 5 also indicates that:

             The principles and limits of sentencing accountability under this
             guideline [i.e., the relevant-conduct guideline] are not always the
             same as the principles and limits of criminal liability. . . . [T]he
             focus is on the specific acts and omissions for which the
             defendant is to be held accountable in determining the applicable
             guideline range, rather than on whether the defendant is
             criminally liable for an offense as a principal, accomplice, or
             conspirator.

U.S.S.G. § 1B1.3 cmt. n.1 (emphasis added).

      Indeed, it has been clear for some time that even “a jury’s verdict of

acquittal does not prevent the sentencing court from considering conduct

underlying the acquitted charge . . . .” United States v. Watts, 519 U.S. 148, 157

(1997) (per curiam) (emphasis added); accord United States v. Lujan, 603 F.3d
850, 856 (10th Cir. 2010). “This result follows from the difference between the

standard of proof at trial and the standard of proof at sentencing.” United States

v. Mendez-Zamora, 296 F.3d 1013, 1019 (10th Cir. 2002) (citing Watts, 519 U.S.
5
             “[C]ommentary in the Guidelines Manual that interprets or explains a
guideline is authoritative unless it violates the Constitution or a federal statute, or
is inconsistent with, or a plainly erroneous reading of, that guideline.” Stinson v.
United States, 508 U.S. 36, 38 (1993); accord United States v. Evans, 782 F.3d
1115, 1117 (10th Cir.), cert. denied, --- U.S. ----, 136 S. Ct. 171 (2015).

                                          13
at 155). Specifically, the evidentiary standard applicable to a jury’s verdict is

proof beyond a reasonable doubt, whereas the standard applicable to a sentencing

court’s determination of the facts is proof by a preponderance of the evidence.

See United States v. Todd, 515 F.3d 1128, 1137 (10th Cir. 2008); see also United

States v. Magallanez, 408 F.3d 672, 684 (10th Cir. 2005) (“Both before and under

the Guidelines, facts relevant to sentencing have generally been found by a

preponderance of the evidence.”).

                                            b

      Having detailed the framework within which the district court was

obligated to sentence Mr. Sadler, we discern no procedural error. The court

applied the cross-reference provision of U.S.S.G. § 2X1.1 to find that the proper

base offense level was supplied by U.S.S.G. § 2A4.1—the kidnapping

guideline—which yielded a base offense level of thirty-two, as the PSR noted. In

doing so, the court made specific findings of fact that pertained to the offense of

kidnapping:

              [T]he evidence in support of this cross-reference came in at trial
              with the testimony of Alicia Klein testifying to what the
              defendant said to her and how he acted at the time. She testified
              that the defendant said that “This is a hostage situation.” [Her]
              demeanor at trial reinforced the point that she felt terrorized by
              the events that occurred. And the fact that she came back in the
              house after she was initially pushed out is of little consequence
              because it was at that time that she was back in the house that the
              gun appeared, as argued by the Government, and so . . . the
              significant time in considering this cross-reference is when the
              defendant was in possession of the firearm and what he said and

                                       14
             did at that point in time . . . . Certainly the events before show
             that this situation had escalated and then when Ms. Klein came
             back into the residence it’s the Court’s conclusion that it
             escalated yet again with the confinement of Ms. Klein and the
             threats applied by the defendant.

R., Vol. 4, at 337–38 (emphases added). The court then found that “the pistol

was . . . tapped against [Ms. Klein’s] head” and “was not only carried into the

bedroom, but . . . was placed within reach and referred to by the defendant.” Id.

at 338.

      Moreover, the court acknowledged and accepted Corporal Pownall’s

testimony “that [Ms. Klein’s] initial response to the suggestion of having sex

[with Mr. Sadler] was rejection.” Id. The court deemed it “clear” from the

“course of testimony at trial that Ms. Klein was worried and scared throughout the

course of the events,” id., concluding that the PSR was correct in its finding that

Mr. Sadler unlawfully confined Ms. Klein in Craig’s residence, see id. at 338–39

(accepting cross-referencing and sentencing enhancements of PSR); see also PSR,

¶ 14, at 37 (“[W]hile the defendant was preventing [Ms. Klein] from leaving the

residence, he was also pushing her to have sex. She advised she ultimately gave

in and had sex with the defendant, but only because he had the gun and she was

scared.”).

      All of these findings made on the record at sentencing easily demonstrate

that the district court properly found by a preponderance of the evidence that Mr.

Sadler unlawfully confined and sexually assaulted Ms. Klein. Thus, the court was

                                         15
correct to utilize the cross-referencing mechanism, which “merely allow[ed] the

sentence for the charged crime—in this case illegal gun possession—to reflect the

reality of the crime.” Willis, 925 F.2d at 361. Contrary to Mr. Sadler’s view, the

court was not required to accept his rendition of the evidence at sentencing to

determine the true nature of the offense—or, for that matter, to entertain his

unsupported averment that “contradictions and holes . . . can be drawn” from the

sentencing-hearing testimony. Aplt. Opening Br. at 28. We have said that “the

district court’s determination of a witness’s credibility at a sentencing hearing is

‘virtually unreviewable on appeal,’” United States v. Virgen-Chavarin, 350 F.3d
1122, 1134 (10th Cir. 2003) (quoting United States v. Jones, 160 F.3d 473, 480

(8th Cir. 1998)), and we have no reason to disturb the court’s determinations here.

         In sum, we conclude that the district court applied the cross-referencing

provision in a manner fully permissible by our circuit precedent. We reject Mr.

Sadler’s overaching argument that the court procedurally erred by employing the

cross-referencing mechanism without finding the substantive-offense facts (i.e.,

those supporting utilization of the kidnapping guideline) beyond a reasonable

doubt.

                                            2

         Next, Mr. Sadler insists that the district court flouted the Supreme Court’s

instructions in Apprendi v. New Jersey, 530 U.S. 466 (2000), Alleyne v. United

States, --- U.S. ----, 133 S. Ct. 2151 (2013), and Descamps v. United States, ---

                                           16
U.S. ----, 133 S. Ct. 2276 (2013). He believes that, by virtue of these decisions,

the Supreme Court has admonished sentencing courts not to cross-reference under

the Guidelines as the district court did here. We disagree.

      Specifically, Mr. Sadler opines that Apprendi, Alleyne, and Descamps

illuminate that the district court’s mode of calculation “crossed the line” of

judicial discretion, Aplt. Opening Br. at 19, because that calculus produced a

sentence “based on judicially-determined facts,” id. at 16. He contends in that

vein that “[t]raditional notions of due process,” as set forth in these decisions of

the Court, require “every element of an [offense] [to] be proved beyond [a]

reasonable doubt, not [by a] preponderance of the evidence.” Id. at 17.

      More to the point, Mr. Sadler suggests that these authorities forbade the

district court from finding by a preponderance of the evidence that his underlying

conduct on the night in question constituted kidnapping. He argues that this is so

because, under Apprendi and its progeny, any fact that increases a defendant’s

maximum sentence is considered an element of the charged offense that must be

proven to a jury—and, in his view, “the cross-referencing guideline enhances a

statutory maximum sentence of felon in possession,” Aplt. Opening Br. at 18, in

violation of these cases. However, Mr. Sadler is mistaken.

      Apprendi is wholly inapposite to his circumstances because we have

“applied Apprendi only where a sentencing court ha[s] imposed a sentence above

the statutory maximum permitted by the statute of conviction, regardless of what

                                          17
fact finding the court, rather than the jury, conducted to impose a sentence within

that statutory maximum.” United States v. Price, 400 F.3d 844, 847 (10th Cir.

2005). Stated otherwise, “Apprendi does not apply to sentencing factors that

. . . do not increase the statutory maximum.” United States v. Fredette, 315 F.3d
1235, 1245 (10th Cir. 2003). Here, it is pellucid that the district court’s cross-

referencing did not increase Mr. Sadler’s statutory-maximum sentence. Mr.

Sadler was sentenced to serve 120 months in prison—the maximum sentence

allowed by statute—which is patently at least 240 months below what he would

have received under the advisory Guidelines range but for that statutory limit.

The district court’s cross-referencing did not have the effect of elevating in any

way the applicable statutory maximum. Therefore, Mr. Sadler’s circumstances

fall outside the realm of scenarios contemplated by Apprendi.

      Second, by their own terms, the remaining cases upon which Mr. Sadler

relies undermine his argument that a jury was required to find facts supporting the

offense of kidnapping beyond a reasonable doubt. Notably, the Supreme Court

spoke directly to this point in Alleyne as follows:

             In holding that facts that increase mandatory minimum sentences
             must be submitted to the jury, we take care to note what our
             holding does not entail. Our ruling today does not mean that any
             fact that influences judicial discretion must be found by a jury.
             We have long recognized that broad sentencing discretion,
             informed by judicial factfinding, does not violate the Sixth
             Amendment. See, e.g., Dillon v. United States, 560 U.S. [817,
             828–29] (2010) (“[W]ithin established limits[,] . . . the exercise
             of [sentencing] discretion does not contravene the Sixth

                                       18
             Amendment even if it is informed by judge-found facts”
             (emphasis deleted and internal quotation marks omitted));
             Apprendi, 530 U.S. at 481 (“[N]othing in this history suggests
             that it is impermissible for judges to exercise discretion—taking
             into consideration various factors relating both to offense and
             offender—in imposing a judgment within the range prescribed by
             statute”).

Alleyne, 133 S. Ct. at 2163 (second through fifth alterations in original).

      We have discerned “no error in [sentencing] procedure under Alleyne”

when “nothing in the record indicates the district court increased [the]

[d]efendant’s statutory sentencing range or otherwise altered his legally

prescribed punishment.” United States v. Cassius, 777 F.3d 1093, 1097 (10th

Cir.), cert. denied, --- U.S. ----, 135 S. Ct. 2909 (2015); see United States v. Zar,

790 F.3d 1036, 1054–55 (10th Cir.) (“The defendants’ reliance on Apprendi and

Alleyne is misplaced as none of the defendants were . . . sentenced beyond the

statutory maximums for their convictions.”), cert. denied, --- U.S. ----, 136 S. Ct.
562 (2015). That is certainly true here.

      Finally, we understand Mr. Sadler to invoke Descamps for the proposition

that the Supreme Court has proscribed “sentencing courts [from] making findings

of fact that properly belong to juries.” Aplt. Opening Br. at 19 (quoting

Descamps, 133 S. Ct. at 2287). Yet, the language of Descamps upon which Mr.

Sadler relies must be placed in proper context; when this happens, it is apparent

that he is misguided. In the relevant passage in Descamps, the Court was

discussing the categorical approach to statutory interpretation (i.e., a legal

                                           19
principle that is patently outside the scope of this appeal) and explaining why that

approach was legally sound. The Court stated that this was so because “[the]

elements-centric, ‘formal categorical approach’ . . . avoids the Sixth Amendment

concerns that would arise from sentencing courts’ making findings of fact that

properly belong to juries”—which, as relevant there, were findings of fact

regarding prior convictions. Descamps, 133 S. Ct. at 2287 (quoting Taylor v.

United States, 495 U.S. 575, 600 (1990)). This language does not speak to the

district court’s sentencing calculus in Mr. Sadler’s case, and it certainly does not

announce a rule that sentencing courts cannot make findings of fact.

      Ultimately, we find it beyond peradventure that these three Supreme Court

decisions do not stand for the proposition that a district court may not make

findings of fact by a preponderance of the evidence when sentencing a defendant

within the statutory range. And Mr. Sadler offers no legally cogent reason for

concluding otherwise. Therefore, we reject his contention that Supreme Court

precedent demonstrates that his sentence is procedurally unreasonable.

                                          3

      Mr. Sadler also claims that his sentence is procedurally unreasonable

because the district court “relie[d] on clearly erroneous facts,” Aplt. Opening Br.

at 13 (quoting Haley, 529 F.3d at 1311), when it allowed Corporal Pownall to

testify regarding Ms. Klein’s account of the crime at the sentencing hearing.

Although Mr. Sadler does not identify with specificity the purportedly

                                          20
objectionable testimony, he avers that the court’s consideration of Corporal

Pownall’s testimonial hearsay statements (i.e., statements concerning what Ms.

Klein told the officer) trenched upon his Sixth Amendment “right to confront [a]

complaining witness.” Id. at 30. He wisely acknowledges that he did not present

this argument to the district court and that our review is consequently limited to

an assay for plain error. See United States v. Olano, 507 U.S. 725, 731 (1993);

United States v. Rosales-Miranda, 755 F.3d 1253, 1257–58 (10th Cir. 2014).

      In order to “successfully run the gauntlet created by our rigorous

plain-error standard of review,” United States v. McGehee, 672 F.3d 860, 866

(10th Cir. 2012), Mr. Sadler must demonstrate: “(1) an error, (2) that is plain,

which means clear or obvious under current law, and (3) that affects substantial

rights. If he satisfies these criteria, this Court may exercise discretion to correct

the error if [4] it seriously affects the fairness, integrity, or public reputation of

judicial proceedings,” United States v. Cooper, 654 F.3d 1104, 1117 (10th Cir.

2011) (quoting United States v. Goode, 483 F.3d 676, 681 (10th Cir. 2007)). This

standard is “difficult to overcome,” United States v. Frost, 684 F.3d 963, 971

(10th Cir. 2012), and Mr. Sadler’s challenge does not even survive the first step

because he cannot establish that the district court erred at all.

      According to Mr. Sadler, the district court’s consideration of sentencing-

hearing testimony from Corporal Pownall regarding Ms. Klein’s allegations of

sexual assault violated the Sixth Amendment’s Confrontation Clause as construed

                                            21
in Crawford v. Washington, 541 U.S. 36 (2004). The rule set forth in Crawford is

that testimonial hearsay is inadmissible at trial unless the declarant is unavailable

and the defendant had an earlier opportunity to cross-examine the declarant. See
541 U.S. at 68; accord Ohio v. Clark, --- U.S. ----, 135 S. Ct. 2173, 2179 (2015);

United States v. Summers, 414 F.3d 1287, 1298–99 (10th Cir. 2005). Stated

otherwise, we have said that “[t]he upshot [of Crawford] is that the

[Confrontation] [C]lause ‘constitute[s] an absolute bar to the admissibility of a

testimonial hearsay statement where the declarant was unavailable to testify at

trial and the defendant had no prior opportunity to cross-examine the declarant.’”

United States v. [Richard] Clark, 717 F.3d 790, 815 n.15 (10th Cir. 2013) (fifth

alteration in original) (quoting United States v. Smalls, 605 F.3d 765, 774 (10th

Cir. 2010)).

      Importantly, Crawford enunciated a trial right, not a sentencing right. See

United States v. Battles, 745 F.3d 436, 462 (10th Cir.), cert. denied, --- U.S. ----

, 135 S. Ct. 355 (2014). As we have interpreted the Supreme Court’s Crawford

decision, it “concerned the use of testimonial hearsay statements at trial and does

not speak to whether it is appropriate for a court to rely on hearsay statements at a

sentencing hearing.” United States v. Bustamante, 454 F.3d 1200, 1202 (10th Cir.

2006); accord Battles, 745 F.3d at 462. As such, we have been able to remain




                                          22
faithful to “our [pre-Crawford] precedent [6] ‘that constitutional provisions

regarding the Confrontation Clause are not required to be applied during

sentencing proceedings.’” Bustamante, 454 F.3d at 1202 (quoting United States

v. Hershberger, 962 F.2d 1548, 1554 (10th Cir. 1992)). The opinions of our sister

circuits that have considered confrontation rights during sentencing proceedings

also support the conclusion that we reach here—viz., that Mr. Sadler’s Crawford

argument is unavailing. See, e.g., United States v. Isom, 635 F.3d 904, 907–08

(7th Cir. 2011); United States v. Dyer, 589 F.3d 520, 532 (1st Cir. 2009); United

States v. Ingham, 486 F.3d 1068, 1076 (9th Cir. 2007); United States v. Brown,

430 F.3d 942, 944 (8th Cir. 2005); United States v. Martinez, 413 F.3d 239, 243

(2d Cir. 2005).

      Further, in a post-Crawford case bearing many similarities to Mr.

Sadler’s—most saliently, involving a cross-reference to kidnapping for a

convicted felon in possession—a panel of this court discerned no procedural error

when the district court considered hearsay statements from the alleged victim

during sentencing. See United States v. McGuffin, 149 F. App’x 714, 718–19


      6
               See, e.g., United States v. Beaulieu, 893 F.2d 1177, 1180 (10th Cir.
1990) (“The Supreme Court has made clear that the constitutional requirements
mandated in a criminal trial as to confrontation and cross-examination do not
apply at non-capital sentencing proceedings.” (footnote omitted)); United States
v. Sunrhodes, 831 F.2d 1537, 1543 (10th Cir. 1987) (“[T]he requirements
mandated in a criminal trial as to confrontation and cross-examination are not
applicable at sentencing proceedings. The right to confrontation is basically a
trial right.”)

                                          23
(10th Cir. 2005). The panel noted that “the Guidelines allow a sentencing court

to consider all relevant information ‘without regard to its admissibility under the

rules of evidence applicable at trial, provided that the information has sufficient

indicia of reliability to support its probable accuracy.’” Id. at 719 (quoting

U.S.S.G. § 6A1.3(a)). It ultimately discerned no violation of the defendant’s

Confrontation Clause rights as construed by Crawford. Applying McGuffin’s

logic, we reach the same conclusion regarding Mr. Sadler’s challenge. 7

      In sum, we cannot say that the sentencing court committed any error at all,

let alone error that would have been clear or obvious under current law. We

therefore hold that this Confrontation Clause challenge fails under our plain-error




      7
              Mr. Sadler does not appear to challenge the admission of hearsay
evidence per se at his sentencing proceeding. Even if his briefing could
conceivably be read to include such a challenge, we would easily hold that it is
meritless. Hearsay evidence bearing even minimal indicia of reliability is
perfectly proper during sentencing proceedings. See United States v. Damato,
672 F.3d 832, 847 (10th Cir. 2012) (noting that “we have consistently” permitted
the consideration of hearsay at sentencing “if [the statements] bear some minimal
indicia of reliability” (emphasis added) (quoting Cook, 550 F.3d at 1296)); see
also United States v. Ruby, 706 F.3d 1221, 1227 (10th Cir. 2013) (“Unlike at a
criminal trial where the Federal Rules of Evidence limit the types of admissible
evidence, at a sentencing hearing the court can have access to any relevant
information, as long as it adheres to a preponderance of the evidence standard.
Sentencing courts historically rely on a wide array of information relevant to the
individualized needs of the offender, including hearsay evidence . . . .” (citation
omitted)). And it is palpable from our review of the record that the hearsay
evidence admitted here bore adequate indicia of reliability.

                                          24
standard. And, having duly rejected all of Mr. Sadler’s averments of procedural

error, we conclude that his sentence is procedurally reasonable. 8

                                         B

      Mr. Sadler also charges that the sentence he received was greater than

necessary to serve the purposes of sentencing. 9 “A sentence is substantively

unreasonable if the length of the sentence is unreasonable given the totality of the



      8
             Although Mr. Sadler nominally disputes the court’s two upward
adjustments from the base offense level under the Guidelines—i.e., for use of a
dangerous weapon and sexual exploitation of the victim—we note that the
challenge to these increases is identical to the one he lodges regarding the base
offense level cross-referencing. For the reasons we have already provided, we
conclude that the district court did not commit clear error in accepting these two
sentencing enhancements, and we reject Mr. Sadler’s invitation to reverse on that
basis.
      9
             Mr. Sadler’s opening brief borders on inadequate because his only
statements concerning substantive reasonableness are (1) that “[a] sentence is
substantively unreasonable if the length ‘is unreasonable given the totality of the
circumstances in light of [the] 18 U.S.C. § 3553(a) factors,’” Aplt. Opening Br. at
13 (quoting Haley, 529 F.3d at 1311), and (2) cursory mentions in his table of
contents and summary of the issues. In other words, he presents his appellate
arguments without citations to the record for supporting facts or reasons for his
contentions. See Fed. R. App. P. 28(a)(8); see Garrett v. Selby Connor Maddux &
Janer, 425 F.3d 836, 841 (10th Cir. 2005) (“Under Rule 28, . . . a brief ‘must
contain[ ] more than a generalized assertion of error . . . .’” (quoting Anderson v.
Hardman, 241 F.3d 544, 545 (7th Cir. 2001))); Utahns for Better Transp. v. U.S.
Dep’t of Transp., 305 F.3d 1152, 1175 (10th Cir. 2002) (“We do not consider
merely including an issue within a list to be adequate briefing.”). We may deem
such appellate issues waived if they are insufficiently briefed. See Bronson v.
Swensen, 500 F.3d 1099, 1105 (10th Cir. 2007); Adler v. Wal-Mart Stores, Inc.,
144 F.3d 664, 679 (10th Cir. 1998). Nonetheless, in the exercise of our
discretion, we have reviewed the merits of Mr. Sadler’s substantive-
reasonableness challenge. See Garrett, 425 F.3d at 840 (indicating that the court
of appeals may still address issues raised in inadequate briefing).

                                         25
circumstances in light of the 18 U.S.C. § 3553(a) factors.” 10 Haley, 529 F.3d at

1311. We review the sentence imposed under a deferential abuse-of-discretion

standard. See Rita, 551 U.S. at 350–51; United States v. Shuck, 713 F.3d 563,

570 (10th Cir. 2013). Consequently, “we will ‘deem a sentence [substantively]

unreasonable only if it is arbitrary, capricious, whimsical, or manifestly

unreasonable.’” Lente, 759 F.3d at 1158 (quoting United States v. Gantt, 679
F.3d 1240, 1249 (10th Cir. 2012)).

      In our analysis, however, we presume a sentence to be substantively

reasonable if it falls within the properly calculated advisory Guidelines range.

See United States v. Sanchez-Leon, 764 F.3d 1248, 1267 (10th Cir. 2014); United

States v. Chavez, 723 F.3d 1226, 1233 (10th Cir. 2013). We have “extend[ed] the

rebuttable presumption of reasonableness to a below-guideline sentence

challenged by the defendant as unreasonably harsh.” United States v. Balbin-


      10
             More specifically, these factors include:

                   the nature and circumstances of the offense; the history
                   and characteristics of the defendant; the need for the
                   sentence imposed to afford adequate deterrence, protect
                   the public, and provide the defendant with needed
                   educational or vocational training, medical care or other
                   correctional treatment in the most effective manner;
                   pertinent guidelines; pertinent policy statements; the need
                   to avoid unwanted sentence disparities; and the need to
                   provide restitution.

United States v. Contreras-Martinez, 409 F.3d 1236, 1242 n.3 (10th Cir. 2005)
(citing 18 U.S.C. § 3553(a)).

                                         26
Mesa, 643 F.3d 783, 788 (10th Cir. 2011); accord United States v. Trent, 767
F.3d 1046, 1051 (10th Cir. 2014); see also United States v. Zaavedra, 590 F.

App’x 828, 829 (10th Cir. 2015) (noting that “[a] statutory maximum sentence

that is below the Guidelines range is functionally equivalent to a

within-Guidelines sentence and is entitled to a presumption of reasonableness.”

(citing United States v. Johnson, 445 F.3d 793, 798 (5th Cir. 2006))).

      “[T]he presumption of reasonableness ‘is a deferential standard that either

the defendant or the government may rebut by demonstrating that the sentence is

unreasonable when viewed against the other factors delineated in [18 U.S.C.]

3553(a).’” United States v. Tindall, 519 F.3d 1057, 1066 (10th Cir. 2008)

(quoting United States v. Kristl, 437 F.3d 1050, 1054 (10th Cir. 2006)). As

germane here, we have concluded that the district court committed no procedural

error in calculating Mr. Sadler’s advisory Guidelines range, and his ultimate

sentence is well below that advisory range due to the ceiling established by the

statutory maximum for his offense. See U.S.S.G. § 5G1.1(a). Accordingly, Mr.

Sadler’s sentence is entitled to a presumption of reasonableness. Mr. Sadler thus

bears the burden of convincing us otherwise; that is, he must explain why his

sentence is “unreasonable when viewed in light of the § 3553(a) factors, i.e.,

sentencing’s substantive component.” United States v. Grigsby, 749 F.3d 908,

910 (10th Cir.), cert. denied, --- U.S. ----, 135 S. Ct. 214 (2014). This he has not

done. Mr. Sadler’s failure to discuss the ostensible unreasonableness of his

                                          27
sentence in light of the § 3553(a) factors sounds the death knell for his

substantive-reasonableness challenge. 11 Accordingly, we have no occasion to

disturb the district court’s imposition of a sentence of 120 months.

                                         III

         For the reasons discussed above, we AFFIRM the judgment of the district

court.



                                               Entered for the Court


                                               JEROME A. HOLMES
                                               Circuit Judge




         11
             In any event, our thorough review of the record leaves us with no
reason to question the substantive reasonableness of the court’s sentence.
Notably, the court properly weighed the sentencing factors, particularly insofar as
those factors bear on “the nature and circumstances of the offense and the history
and characteristics of the defendant,” 18 U.S.C. § 3553(a)(1), and “the need for
the sentence imposed . . . to reflect the seriousness of the offense” and to deter
future criminal conduct and “protect the public,” id. § 3553(a)(2).

                                          28